Citation Nr: 0920347	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  96-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis with asthma for the period prior to June 
5, 1998.

3.  Entitlement to an increased rating for chronic bronchitis 
with asthma, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for left foot plantar 
wart excision residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 1998.

The case has been remanded previously, in August 1998 and 
February 2001, for additional development of the record.

The issues of entitlement to higher evaluations for chronic 
bronchitis and left foot plantar wart residuals are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hypertension is related to the Veteran's service-connected 
respiratory disability.


CONCLUSION OF LAW

Hypertension is proximately due to the Veteran's service-
connected respiratory disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the issue determined herein.  
Therefore, no further development is required to comply with 
the notice or duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)], or the 
regulations implementing it.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the record, the Board has determined that 
service connection is warranted for hypertension.  In this 
regard the Board notes that the Veteran's private physician, 
in a letter dated in February 1998, stated that the Veteran's 
hypertension might be more difficult to control secondary to 
the untoward effect of albuterol prescribed for his asthmatic 
symptoms.  In August 2003, a VA examiner agreed that the 
Veteran's hypertension was very likely exacerbated by 
sympathomimetic agents such as albuterol.  In February 2004, 
the same VA examiner stated that the treatment for the 
Veteran's lung condition certainly had an aggravating effect 
on his systemic hypertension.  As the evidence shows that the 
Veteran's hypertension has been exacerbated by the treatment 
for his respiratory disability, service connection is in 
order.

In reaching this determination, the Board has considered the 
opinions that there could be other factors influencing the 
severity of the hypertension.  However, none of the negative 
evidence discounts the effects of the medication of the 
service connected disability.  Furthermore, the negative 
opinions are less well reasoned. 


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

In the February 2001 remand, the Board ordered that records 
from the Social Security Administration (SSA) be sought and 
added to the record.  A subsequent letter whose date is 
illegible indicates that the RO returned to SSA records of 
another individual which were mistakenly forwarded as the 
result of the request for the Veteran's records.  In that 
letter, the RO stated that it would accept receipt of the 
mistakenly forwarded records as a negative response regarding 
the Veteran's records.  The Board finds, however, that a 
mistake on the part of SSA cannot be construed as a negative 
response by SSA concerning the Veteran's records.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). In 
light of this holding, the Board concludes that the Veteran's 
SSA records should again be sought, and a negative reply 
requested from SSA if such records are not available.

Accordingly, the case is REMANDED for the following action:

Obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  SSA should be advised that, 
should the requested records not be 
available, a negative response should be 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


